Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 2

Dated as of April 13, 2012

to

CREDIT AGREEMENT

Dated as of October 21, 2011

THIS AMENDMENT NO. 2 (this “Amendment”) is made as of April 13, 2012 by and
among Vistaprint Limited (the “Company”), Vistaprint B.V. (“Vista B.V.”),
Vistaprint Schweiz GmbH (“Vista GmbH”), Vistaprint N.V. (“Vista N.V.”) and
Vistaprint USA, Incorporated (collectively with the Company, Vista B.V., Vista
GmbH and Vista N.V., the “Borrowers”), the Lenders parties hereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), under that certain Credit Agreement, dated as of October 21, 2011, by
and among the Borrowers, the Lenders and the Administrative Agent (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Credit Agreement.

WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent agree to certain amendments to the Credit Agreement;

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have agreed to such amendments on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

1. Amendments to the Credit Agreement. Effective as of the date of satisfaction
of the conditions precedent set forth in Section 4 below (the “Amendment No. 2
Effective Date”), the parties hereto agree that the Credit Agreement is hereby
amended as follows:

(a) The definition of “Aggregate Commitment” set forth in Section 1.01 of the
Credit Agreement is amended to delete the final sentence thereof and to replace
such sentence with the following sentence:

“As of the Amendment No. 2 Effective Date, the Aggregate Commitment is
$387,500,000.”

(b) The definition of “Material Subsidiary” set forth in Section 1.01 of the
Credit Agreement is amended to add the following proviso to the end thereof:

; provided further that, solely for purposes of determining compliance with the
requirements above, Consolidated Total Assets shall exclude (i) assets that are
considered to be intangible assets under GAAP, including customer lists,
goodwill, developed



--------------------------------------------------------------------------------

technology, copyrights, trade names, trademarks, patents, franchises, licenses,
capitalized research, development costs, capitalized software and website
development, and (ii) intercompany loans between Persons that become
Subsidiaries.

(c) The definition of “Permitted Acquisition” set forth in Section 1.01 of the
Credit Agreement is amended to delete the reference to “2.25 to 1.00” appearing
in the proviso in clause (f) thereof and replace such reference with a reference
to “2.50 to 1.00”.

(d) Section 1.01 of the Credit Agreement is amended to insert a new definition
of “Amendment No. 2 Effective Date” therein in the appropriate alphabetical
order as follows:

“Amendment No. 2 Effective Date” means April 13, 2012.

(e) Section 5.01 of the Credit Agreement is amended to restate in its entirety
the final paragraph thereof as follows:

Documents required to be delivered pursuant to this Section 5.01 may be
delivered by facsimile or electronic mail. Documents required to be delivered
pursuant to clauses (a), (b) or (f) of this Section 5.01 that are delivered
electronically shall be deemed to have been delivered on the date on which such
documents are filed for public availability on the SEC’s Electronic Data
Gathering and Retrieval System; provided that the Company or the Parent shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
of the filing of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Parent or the
Company, as applicable, shall be required to provide copies of the compliance
certificates required by clause (c) of this Section 5.01 to the Administrative
Agent.

(f) Section 5.09 of the Credit Agreement is amended to delete the phrase “thirty
(30) days” appearing therein and to replace such phrase with the phrase
“forty-five (45) days”.

(g) Section 6.04(d) of the Credit Agreement is amended to add “; provided,
further, and for the avoidance of doubt, intercompany transfers of intangible
assets that are solely effected by bookkeeping entries and that do not otherwise
represent an exchange or transfer of assets are not deemed to be investments,
loans or advances or capital contributions and are not subject to the
$150,000,000 limitation hereunder” immediately after the phrase “which are not
Loan Parties” in the parenthetical set forth in such Section.

(h) Section 6.07 of the Credit Agreement is amended to delete the phrase “2.25
to 1.00 after giving effect” appearing in the proviso in clause (e) thereof and
to replace such phrase with the phrase “2.50 to 1.00 immediately after giving
effect”.

(i) Schedule 2.01 to the Credit Agreement is replaced in its entirety with
Schedule 2.01 attached hereto as Annex A.

(j) Schedule 3.01A to the Credit Agreement is replaced in its entirety with
Schedule 3.01A attached hereto as Annex B.

2. New Lenders. Each of Bank of America, N.A., Fifth Third Bank and Wells Fargo
Bank NA, London Branch (each a “New Lender” and collectively the “New Lenders”)
is entering into this Amendment and the Credit Agreement as a new Lender
thereunder. Upon the effectiveness hereof and the execution hereof by each New
Lender, such New Lender shall constitute a “Lender” for all purposes under the
Loan Documents.

 

2



--------------------------------------------------------------------------------

3. Reallocations. The Administrative Agent shall (and the Lenders party hereto
authorize the Administrative Agent to) make such reallocations of each Lender’s
Applicable Percentage of the Revolving Credit Exposure under the Credit
Agreement as are necessary in order that the Revolving Credit Exposure with
respect to such Lender reflects such Lender’s Applicable Percentage of the
Revolving Credit Exposure under the Credit Agreement as amended hereby. The
Company hereby agrees to compensate each Lender for any and all losses, costs
and expenses incurred by such Lender in connection with the sale and assignment
of any Eurocurrency Loans and the reallocation described in this Section 3, in
each case on the terms and in the manner set forth in Section 2.16 of the Credit
Agreement.

4. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that:

(a) the Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrowers, the Parent (in its capacity as a Guarantor), the
Required Lenders (including each Lender whose Commitment is being increased
pursuant hereto (each such Lender, an “Increasing Lender”)), the New Lenders and
the Administrative Agent;

(b) the Administrative Agent shall have received counterparts of the Consent and
Reaffirmation attached as Exhibit A hereto duly executed by the Subsidiary
Guarantors;

(c) The Administrative Agent shall have received such instruments, certificates
and documents as the Administrative Agent shall reasonably request, including a
written opinion of each of (i) Goodwin Procter LLP, U.S. counsel for the Loan
Parties, (ii) Appleby, Bermuda counsel for the Loan Parties, (iii) Stibbe, Dutch
counsel for the Loan Parties, (iv) Baker & McKenzie Zurich, Swiss counsel for
the Loan Parties, (v) Clayton Utz, Australian counsel for the Loan Parties and
(vi) Stewart McKelvey Stirling Scales, Nova Scotia counsel for the Loan Parties,
each in form and substance reasonably acceptable to the Administrative Agent.

(d) the Administrative Agent shall have received from the Company for the
account of each Lender that executes and delivers its counterpart hereto as, and
by such time, as is requested by the Administrative Agent, an amendment fee in
an amount equal to 0.025% of such Lender’s Commitment under the Credit Agreement
immediately prior to the Amendment No. 2 Effective Date;

(e) the Administrative Agent shall have received from the Company for the
account of each Increasing Lender and New Lender, an upfront fee equal to the
applicable percentage (previously disclosed to such Lender by the Administrative
Agent or its affiliates) of the amount of (i) in the case of an Increasing
Lender, such Lender’s Commitment (after giving effect to its incremental
Commitment pursuant to this Amendment) in excess of its Commitment under the
Credit Agreement immediately prior to the Amendment No. 2 Effective Date and
(ii) in the case of a New Lender, such Lender’s Commitment after giving effect
to this Amendment; and

(f) the Administrative Agent shall have received payment and/or reimbursement of
the Administrative Agent’s and its affiliates fees and expenses (including, to
the extent invoiced, fees and expenses of counsels for the Administrative Agent)
in connection with this Amendment and the other Loan Documents.

 

3



--------------------------------------------------------------------------------

5. Representations and Warranties of the Borrowers. Each of the Borrowers hereby
represents and warrants as follows:

(a) This Amendment and the Credit Agreement as amended hereby constitute legal,
valid and binding obligations of such Person and are enforceable against such
Person in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b) As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the representations and warranties of the Borrowers set
forth in the Credit Agreement, as amended hereby, are true and correct in all
material respects as of the date hereof.

6. Reference to and Effect on the Credit Agreement and the other Loan Documents.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) The Credit Agreement, the Loan Documents and all other documents,
instruments and agreements executed and/or delivered in connection therewith
shall remain in full force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement,
the Loan Documents or any other documents, instruments and agreements executed
and/or delivered in connection therewith.

7. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

9. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

VISTAPRINT LIMITED,

as the Company

By:  

/s/ Dawn Antoine

Name:   Dawn Antoine Title:   Secretary

VISTAPRINT SCHWEIZ GMBH,

as a Borrower

By:  

/s/ Ernst J. Teunissen

Name:   Ernst J. Teunissen Title:   Managing Director

VISTAPRINT B.V.,

as a Borrower

By:  

/s/ Ernst J. Teunissen

Name:   Ernst J. Teunissen Title:   Managing Director

VISTAPRINT N.V.,

as a Borrower and as a Guarantor

By:  

/s/ Ernst J. Teunissen

Name:   Ernst J. Teunissen Title:  
Chief Financial Officer and Managing Director

VISTAPRINT USA, INCORPORATED

as a Borrower

By:  

/s/ Wendy M. Cebula

Name:   Wendy M. Cebula Title:   Chief Operating Officer and Treasurer

Signature Page to Amendment No. 2 to

Credit Agreement dated as of October 21, 2011

Vistaprint Limited et al



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
the Issuing Bank and as Administrative Agent By:  

/s/ Scott McNamara

Name:   Scott McNamara Title:   Vice President

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Kenneth V. McGraime

Name:   Kenneth V. McGraime Title:   SVP, Commercial Executive

RBS CITIZENS, N.A.,

as a Lender

By:  

/s/ Stephen F. O’Sullivan

Name:   Stephen F. O’Sullivan Title:   Senior Vice President

THE HUNTINGTON NATIONAL BANK,

as a Lender

By:  

/s/ Jared Shaner

Name:   Jared Shaner Title:   Staff Officer

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Robert M. Martin

Name:   Robert M. Martin Title:   Senior Vice President

 

Signature Page to Amendment No. 2 to

Credit Agreement dated as of October 21, 2011

Vistaprint Limited et al



--------------------------------------------------------------------------------

SOVEREIGN BANK, N.A., as a Lender By:  

/s/ A. Neil Sweeny

Name:   A. Neil Sweeny Title:   Vice President

GOLDMAN SACHS BANK USA,

as a Lender

By:  

/s/ Michelle Latzoni

Name:   Michelle Latzoni Title:   Authorized Signatory

BANK OF AMERICA, N.A.,

as a New Lender

By:  

/s/ Jean S. Manthorne

Name:   Jean S. Manthorne Title:   Senior Vice President

FIFTH THIRD BANK,

as a New Lender

By:  

/s/ Matthew Kuchta

Name:   Matthew Kuchta Title:   Vice President

WELLS FARGO BANK NA, LONDON BRANCH,

as a New Lender

By:  

/s/ Connor J. Duffy

Name:   Connor J. Duffy Title:   Senior Vice President

 

Signature Page to Amendment No. 2 to

Credit Agreement dated as of October 21, 2011

Vistaprint Limited et al



--------------------------------------------------------------------------------

Annex A

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 75,000,000   

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 60,000,000   

RBS CITIZENS, N.A.

   $ 47,500,000   

FIFTH THIRD BANK

   $ 40,000,000   

THE HUNTINGTON NATIONAL BANK

   $ 35,000,000   

PNC BANK, NATIONAL ASSOCIATION

   $ 35,000,000   

SOVEREIGN BANK

   $ 30,000,000   

BANK OF AMERICA, N.A.

   $ 25,000,000   

WELLS FARGO BANK NA, LONDON BRANCH

   $ 25,000,000   

GOLDMAN SACHS BANK USA

   $ 15,000,000   

AGGREGATE COMMITMENT

   $ 387,500,000   